       Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 1 of 48




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


MARTIN COWEN, et al.,                     :
                                          :
                                          :
       Plaintiffs,                        :
                                          :
v.                                        :
                                          :
BRAD RAFFENSPERGER, in his                :        CIVIL ACTION NO.
official capacity as Secretary of State   :        1:17-CV-04660-LMM
of Georgia,                               :
                                          :
                                          :
       Defendant.                         :

                                      ORDER

      This case comes before the Court on Plaintiffs’ Second Motion for

Summary Judgment [134], Defendant’s Second Motion for Summary Judgment

[135], and Defendant’s Motion to Exclude Expert Witness [137]. The Court

previously granted Defendant’s first motion for summary judgment. See Dkt. No.

[113]. On appeal, the Eleventh Circuit vacated that decision and remanded to this

Court. See Cowen v. Ga. Sec’y of State, 960 F.3d 1339, 1340 (11th Cir. 2020). The

parties then filed the present Motions. After considering the Eleventh Circuit’s

decision, the parties’ briefs, and the evidence in the record, the Court enters the

following Order:




                                          1
       Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 2 of 48




        I.   FACTUAL BACKGROUND

      This case is a constitutional challenge to Georgia’s ballot-access restrictions

for third-party and independent candidates seeking election to the United States

House of Representatives. Plaintiffs are the Libertarian Party of Georgia,

prospective Libertarian candidates, and Libertarian voters. Plaintiffs seek

injunctive relief and a declaration that Georgia’s ballot-access restrictions (1)

unconstitutionally burden Plaintiffs’ rights under the First and Fourteenth

Amendments and (2) violate the Equal Protection Clause of the Fourteenth

Amendment. See Dkt. No. [1] ¶¶ 148–52.

             A. History of Georgia’s Ballot-Access Restrictions

      Georgia enacted its first ballot-access law in 1922, which provided that an

independent candidate, or the nominee of any party, could appear on the general-

election ballot as a candidate for any office with no petition and no fee. Dkt. No.

[97] ¶ 13. In 1943, Georgia adopted a 5% petition requirement for access to the

general-election ballot. Id. ¶ 15. That law allowed candidates of any political party

that received at least 5% of the votes in the last general election for the office to

appear on the general-election ballot without a petition or fee. Id. All other

candidates were required to file a petition signed by at least 5% of the registered

voters in the territory covered by the office. Id. The deadline for the petition was

thirty days before the general election. Id. ¶ 16. Between 1943 and 1999, the

Georgia General Assembly adopted a series of incremental changes to the petition

deadline and imposed various other restrictions. Id. ¶¶ 17–26.

                                           2
       Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 3 of 48




             B. Georgia’s Current Ballot-Access Laws

      Georgia’s current ballot-access laws distinguish between (1) candidates

nominated by a political party; (2) candidates nominated by a political body; and,

(3) independent candidates. Under Georgia law, a “political party” is any political

organization whose nominee received at least twenty percent of the vote in the

last gubernatorial or presidential election. O.C.G.A. § 21-2-2(25). Political parties

choose nominees in partisan primaries, and the candidate nominated by the

party automatically appears on the general election ballot for any statewide or

district office. O.C.G.A. § 21-2-130(1). Presently, the only entities that meet the

definition of “political party” under Georgia law are the Democratic Party of

Georgia and the Georgia Republican Party. Dkt. No. [97] ¶ 38.

      A “political body” is any political organization other than a political party.

O.C.G.A. § 21-2-2(23). The Libertarian Party is a political body under Georgia

law. Dkt. No. [97] at 9. Political bodies must nominate candidates for partisan

offices by convention, O.C.G.A. § 21-2-170(g), and the nominees’ access to the

general-election ballot may depend on whether the nominee seeks a statewide

office, a non-statewide office, or the office of the President of the United States.

      Under Georgia law, a political body may become “qualified to nominate

candidates for statewide public office by convention.” O.C.G.A. § 21-2-180. A

political body becomes qualified to nominate candidates for statewide public

office by convention if: (1) it submits a qualifying petition signed by at least one

percent of the total number of registered voters at the last general election; or (2)

                                          3
       Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 4 of 48




it nominated a candidate for statewide public office in the last general election

who received votes totaling at least one percent of the total number of registered

voters in the election. O.C.G.A. § 21-2-180. The Libertarian Party has been

qualified for statewide offices under § 21-2-180 since 1988. Dkt. No. [97] ¶ 204.

Candidates for statewide offices nominated by a political body that are qualified

under § 21-2-180 appear automatically on the general election ballot without a

nomination petition. O.C.G.A. § 21-2-132(e)(5).

      However, candidates for non-statewide offices (including the office of U.S.

Representative) nominated by a § 21-2-180-qualified political body do not appear

automatically on the general-election ballot. Instead, such candidates must

submit (1) a notice of candidacy and qualifying fee,1 see O.C.G.A. § 21-2-132(d),

and (2) a nomination petition signed by 5% of the number of registered voters

eligible to vote for that office in the last election, see O.C.G.A. § 21-2-170(b).

Thus, in order for the Libertarian Party to have run a full a slate of candidates for

U.S. Representative in 2020, it would have had to pay the necessary qualifying

fees pursuant to § 21-2-132(d) and submit the necessary 5% nomination petitions

pursuant to O.C.G.A. § 21-2-170(b). This ballot-access scheme for non-statewide




      1 Pursuant to O.C.G.A. § 21-2-132(g), a candidate may file a pauper’s
affidavit in lieu of paying the qualifying fee. A pauper’s affidavit requires the
candidate to swear under oath that the candidate has neither the assets nor
income to pay the filing fee, and it requires the candidate to submit a personal
financial statement. Id.
                                           4
       Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 5 of 48




political-body and independent candidates is the target of Plaintiffs’

constitutional challenge.

      The qualifying fee for most partisan public offices, including U.S.

Representative, is 3% of the annual salary of the office. O.C.G.A. § 21-2-

131(a)(1)(A). The current annual salary for U.S. Representatives is $174,000. Dkt.

No. [97] ¶ 64. As such, the qualifying fee for each candidate for U.S.

Representative is $5,220. Because Georgia currently has fourteen members of the

U.S. House of Representatives, each of whom is elected from a single-member

district, the Libertarian Party would have needed to pay $73,080 in qualifying

fees in order to run a full slate of U.S. Representative candidates in 2020. Id. ¶¶

60, 64. The Secretary of State estimates that the Libertarian Party would also

have also needed 321,713 signatures to run a full slate of U.S. Representative

candidates in 2020. Id. ¶ 63; see also Dkt. No. [69-34] at 8.

      Qualifying fees for political-party candidates for U.S. Representative are

paid directly to the state political party, which retains 75% and sends 25% to the

Secretary of State. O.C.G.A. § 21-2-131(b)–(c). Qualifying fees for independent

and political-body candidates for U.S. Representative are paid to the Secretary of

State. O.C.G.A. § 21-2-131(b)(2). For political body candidates, the Secretary

retains twenty-five percent and sends seventy-five percent to the political body.

O.C.G.A. § 21-2-131(c)(4)(A). While the statute requires the Secretary of State to

distribute the funds “as soon as practicable,” the Libertarian Party did not receive



                                          5
       Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 6 of 48




its share of the qualifying fees for the 2018 election until after the election was

over, in mid-April 2019. O.C.G.A. § 21-2-131(c)(4); Dkt. No. [69-12] ¶¶ 15–16.

      The deadline for political-body candidates to file their notice of candidacy

and qualifying fee is noon on the Friday following the Monday of the thirty-fifth

week before the general election—a date that falls in early March of an election

year. O.C.G.A. § 21-2-132(d)(2). The nomination petition is due no later than

noon on the second Tuesday in July. O.C.G.A. § 21-2-132(e). The form of the

petition is set out by statute. O.C.G.A. § 21-2-183. A nomination petition must be

on sheets of uniform size and different sheets must be used by signers residing in

different counties or municipalities. O.C.G.A. § 21-2-170(d). Each sheet must also

contain a sworn and notarized affidavit of the circulator attesting, among other

things, that each signature on the sheet was gathered within 180 days of the filing

deadline. Id.

      No political-body candidate for U.S. Representative has ever satisfied the

requirements to appear on Georgia’s general-election ballot since the 5% petition

requirement was adopted in 1943. Dkt. No. [97] ¶ 76. Plaintiffs have submitted

evidence that since 2002, at least twenty independent and political body

candidates have unsuccessfully attempted to access the ballot. Id. ¶¶ 92-131.

Plaintiffs also provide evidence of the various practical barriers to gathering

enough signatures to satisfy the 5% petition requirement, including: (1) the

Secretary of State’s signature-checking process, which according to Plaintiffs is

error prone; (2) the difficulty and pace of petitioning; (3) the cost of petitioning

                                          6
       Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 7 of 48




and the impact of federal campaign finance law; (4) petition-circulators’ lack of

access to voters; and; (5) public concern about disclosing the confidential

information required by the form of a nomination petition. Id. ¶¶ 144, 149-154,

171, 173-74, 181-84. The Court discusses this evidence in further detail in its

analysis of the burden imposed on Plaintiffs’ rights.

             C. Support for the Libertarian Party

      The Libertarian Party was founded in 1971 and is organized in all fifty

states, plus the District of Columbia. Id. ¶ 189. Nationwide, the Libertarian Party

is currently the third-largest political party in the United States by voter

registration. Id. ¶ 190. In 2018, the National Libertarian Party counted as

members, including persons that paid no annual dues, 5,851 persons residing in

Georgia. Dkt. No. [96-1] ¶ 24. The most recent data from the parties shows that in

2016, the Libertarian Party of Georgia had 161 dues-paying members. Id. ¶ 25.

      The Libertarian Party runs hundreds of candidates in every election cycle

who seek positions ranging from city council to President. Dkt. No. [97] ¶ 194.

The Libertarian Party runs numerous candidates for U.S. Representative and has

had those candidates on the ballot in every state in the nation except Georgia. Id.

¶ 197. There are currently 180 elected officials affiliated with the Libertarian

Party nationwide. Id. ¶ 198.

      In 1988, the Libertarian Party of Georgia qualified to nominate candidates

for statewide public office by convention when it submitted a qualifying petition

signed by at least one percent of the number of total registered voters at the

                                          7
       Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 8 of 48




preceding general election. Id. ¶ 204. The Party has retained that qualification

under Georgia law in each election cycle since 1988 by nominating at least one

candidate for statewide public office who received votes totaling at least one

percent of the total number of registered voters who were registered and eligible

to vote in that election. Id. In the last ten years, Libertarian candidates for

statewide offices in Georgia have received more than five million votes. Id. ¶ 205.

       II.   PROCEDURAL BACKGROUND

      Plaintiffs first sued in this Court on November 21, 2017, alleging that

Georgia’s ballot-access laws violate their First and Fourteenth Amendment

associational and voting rights and their Fourteenth Amendment equal-

protection rights. Dkt. No. [1] ¶¶ 148–149. On September 23, 2019, the Court

held that Defendant was entitled to summary judgment. Dkt. No. [113]. The Court

reached this conclusion based on the Supreme Court’s decision in Jenness v.

Forston, 403 U.S. 431 (1971), which upheld as constitutional Georgia’s law

requiring a third-party or independent candidate for any race to file a nominating

petition signed by at least 5% of the number of registered voters in the last

general election for the office in question. Plaintiffs then appealed to the Eleventh

Circuit. Dkt. No. [115]. The Eleventh Circuit reversed and remanded, holding that

this Court erred in its conclusion that Plaintiffs’ challenge was foreclosed by

Supreme Court and Eleventh Circuit precedent without conducting the balancing

test articulated in Anderson v. Celebrezze, 460 U.S. 780, 789 (1983). See Cowen,

960 F.3d at 1343. On remand, the Eleventh Circuit has instructed the Court to

                                           8
       Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 9 of 48




apply the Anderson test and to consider Plaintiffs’ Equal Protection challenge.

See id. at 1347.

      III.   LEGAL STANDARD

      Federal Rule of Civil Procedure 56 provides “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” FED.

R. CIV. P. 56(a).

      A factual dispute is genuine if the evidence would allow a reasonable jury to

find for the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A fact is “material” if it is “a legal element of the claim under the

applicable substantive law which might affect the outcome of the case.” Allen v.

Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir. 1997).

      The moving party bears the initial burden of showing the Court, by

reference to materials in the record, that there is no genuine dispute as to any

material fact that should be decided at trial. Hickson Corp. v. N. Crossarm Co.,

357 F.3d 1256, 1260 (11th Cir. 2004) (citing Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986)). The moving party’s burden is discharged merely by “‘showing’—that

is, pointing out to the district court—that there is an absence of evidence to

support [an essential element of] the nonmoving party’s case.” Celotex Corp., 477

U.S. at 325. In determining whether the moving party has met this burden, the

district court must view the evidence and all factual inferences in the light most



                                           9
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 10 of 48




favorable to the party opposing the motion. Johnson v. Clifton, 74 F.3d 1087,

1090 (11th Cir. 1996).

      Once the moving party has adequately supported its motion, the non-

movant then has the burden of showing that summary judgment is improper by

coming forward with specific facts showing a genuine dispute. Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). There is no “genuine

[dispute] for trial” when the record as a whole could not lead a rational trier of

fact to find for the nonmoving party. Id. (citations omitted). All reasonable

doubts, however, are resolved in the favor of the non-movant. Fitzpatrick v. City

of Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993).

      The same standard of review applies to cross-motions for summary

judgment, but the Court must determine whether either of the parties deserves

judgment as a matter of law on the undisputed facts. S. Pilot Ins. Co. v. CECS,

Inc., 52 F. Supp. 3d 1240, 1242-43 (N.D. Ga. 2014) (citing Am. Bankers Ins. Grp.

v. United States, 408 F.3d 1328, 1331 (11th Cir. 2005)). Each motion must be

considered “on its own merits, [with] all reasonable inferences [resolved] against

the party whose motion is under consideration.” Id. at 1243.

      IV.    DISCUSSION

      Plaintiffs argue that they are entitled to summary judgment because

Georgia’s ballot-access restrictions for political body candidates for U.S.

Representative unconstitutionally burden their First and Fourteenth Amendment

rights. Dkt. Nos. [1] ¶ 148; [134-1] at 7–8. Plaintiffs challenge Georgia’s 5%

                                          10
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 11 of 48




petition-signature requirement, see O.C.G.A. § 21-1-170(b), as well as the

qualifying fee requirement for the office of U.S. Representative, see O.C.G.A. § 21-

2-132(d). Plaintiffs argue that “[t]his case is about the ‘cumulative burdens’ of

Georgia’s ballot-access, which include not only a burdensome petition

requirement but also the highest candidate qualifying fee in the nation.” Dkt. No.

[134-1] at 45 (emphasis in original). Plaintiffs also challenge Georgia’s ballot-

access laws under the Equal Protection Clause, arguing that the ballot-access

restrictions create a classification that treats Libertarian Party candidates for U.S.

Representative differently from Libertarian Party candidates for statewide

offices.2 Dkt. No. [1] ¶ 149; [134-1] at 8, 54–56. Defendant moves for summary

judgment on both of Plaintiffs’ claims. See Dkt. No. [135]. In accordance with the

Eleventh Circuit’s instructions, the Court considers Plaintiffs’ claims and the

parties’ respective arguments in turn.

         A. Plaintiffs’ First and Fourteenth Amendment Claim and the
            Anderson Test

      Plaintiffs contend that Georgia’s ballot-access laws unconstitutionally

burden their First and Fourteenth Amendment rights to vote and to associate

with their preferred political party. Dkt. No. [134-1] at 8, 35–36. In remanding

the case to this Court, the Eleventh Circuit instructed the Court to apply the

balancing test set forth in Anderson to determine whether the challenged ballot-




      2 Plaintiffs have not moved for summary judgment on their Equal-Protection

Claim that the laws were adopted with a discriminatory purpose.
                                          11
        Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 12 of 48




access laws violate these First and Fourteenth Amendment rights. See Cowen,

960 F.3d at 1346. Under the balancing test established in Anderson, the Court

must (1) “consider the character and magnitude of the asserted injury to the

rights protected by the First and Fourteenth Amendment that the plaintiff seeks

to vindicate[]”; (2) “identify and evaluate the precise interests put forward by the

State as justification for the burden imposed by its rule”; and (3) “weigh all these

factors and decide whether the challenged provision is unconstitutional.” Id. at

1342 (alterations and quotation marks omitted) (quoting Anderson, 460 U.S. at

789).

        “Under this framework, the level of scrutiny . . . appl[ied] to a ballot-access

law depends on the severity of the burdens it imposes.” Indep. Party of Fla. v.

Sec’y, State of Fla., 967 F.3d 1277, 1281 (11th Cir. 2020); see also Stein v. Ala.

Sec’y of State, 774 F.3d 689, 694 (11th Cir. 2014) (“[T]he level of scrutiny to

which election laws are subject varies with the burden they impose on

constitutionally protected rights.”). “Regulations imposing severe burdens on

plaintiffs’ rights must be narrowly tailored and advance a compelling state

interest.” Timmons v. Twin Cities Area New Party, 520 U.S. 351, 358 (1997).

“Lesser burdens . . . trigger less exacting review, and a State’s important

regulatory interests will usually be enough to justify reasonable,

nondiscriminatory restrictions.” Id. (quotation marks and citation omitted). Still,

“[h]owever severe the burden, [a court] must ensure it is warranted ‘by relevant

and legitimate state interests sufficiently weighty to justify the limitation.’” Indep.

                                           12
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 13 of 48




Party of Fla., 967 F.3d at 1281 (quoting Common Cause/Ga. v. Billups, 554 F.3d

1340, 1352 (11th Cir. 2009)).

      The Eleventh Circuit has also explained that contextual, circumstance-

specific analysis is central to the test articulated in Anderson, noting that the

Supreme Court has rejected the use of a “litmus-paper test” to differentiate

between valid and invalid restrictions. See Cowen, 960 F.3d at 1342 (quoting

Anderson, 460 U.S. at 789); see also Storer v. Brown, 415 U.S. 724, 730 (1974)

(“The rule is not self-executing and is no substitute for the hard judgments that

must be made.”). To this end, “the Anderson analysis must be undertaken even if

the very same requirement had been previously upheld as constitutional, if there

are at least some non-frivolous arguments that, since the decision upholding the

requirement, circumstances have changed the context of the analysis.” Cowen,

960 F.3d at 1342 n.1. With this in mind, the Court turns to the parties’ arguments

regarding the severity of the burden that Georgia’s ballot-access laws impose on

Plaintiffs’ First and Fourteenth Amendment rights.

             1. The Character and Magnitude of the Injury

      The Court must first “consider the character and magnitude of the asserted

injury to the rights protected by the First and Fourteenth Amendment that the

plaintiff seeks to vindicate[]”. Anderson, 460 U.S. at 789. As to the character of

the injury, Plaintiffs assert two related rights: “the right of individuals to

associate for the advancement of political beliefs[] and the right of qualified

voters, regardless of political persuasion, to cast their votes effectively.” Dkt. No.

                                          13
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 14 of 48




[134-1] at 35–36 (quoting Williams v. Rhodes, 393 U.S. 23, 30 (1968)). These

rights “rank among our most precious freedoms.” Williams, 393 U.S. at 30. “The

right to vote is ‘heavily burdened’ if that vote may be cast only for major-party

candidates at a time when other parties or other candidates are ‘clamoring for a

place on the ballot.’” Anderson, 460 U.S. at 787 (quoting Lubin v. Panish, 415

U.S. 709, 716 (1974)). And “[t]he exclusion of candidates also burdens voters’

freedom of association, because an election campaign is an effective platform for

the expression of views on the issues of the day, and a candidate serves as a

rallying-point for like-minded citizens.” Id.; Ill. State Bd. of Elections v. Socialist

Workers Party, 440 U.S. 173, 186 (1979) (“[A]n election campaign is a means of

disseminating ideas as well as attaining political office. . . . Overbroad restrictions

on ballot access jeopardize this form of political expression.”).

      As to the magnitude of the injury, Plaintiffs argue that their right to vote

and right to associate have been severely burdened. Dkt. No. [134-1] at 37.

Defendant disagrees. He cites a series of cases in which the Supreme Court and

Eleventh Circuit have upheld Georgia’s 5% signature requirement in part because

the requirement did not severely burden plaintiffs in those cases. Dkt. No. [140]

at 5–8. Defendant has moved for summary judgment on this basis. Dkt. No.

[135]. The Court first addresses the magnitude of the injury to Plaintiffs’ rights

based on the facts in the current record, and then the Court addresses the

relevant precedents that Defendant cites.



                                           14
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 15 of 48




             i. Severity of Burden

      The Court agrees with Plaintiffs that Georgia law imposes a severe burden

on their First and Fourteenth Amendment rights. The cumulative effect of

Georgia’s requirements on independent and political-body candidates has frozen

the political status quo in Georgia as to congressional races. Libertarian Party of

Fla. v. Florida, 710 F.2d 790, 793 (11th Cir. 1983) (“[A] court must determine

whether the challenged laws ‘freeze’ the status quo by effectively barring all

candidates other than those of major parties . . . .”). Georgia’s laws “ha[ve]

effectively foreclosed [Georgia’s] [federal congressional] ballot to all but

Republicans and Democrats.” Williams, 393 U.S. at 35 (Douglas, J., concurring).

      The robust record in this case supports this conclusion, and the Court

highlights several key facts from it. First, the historical record shows that third-

party and independent candidates have largely been excluded from Georgia’s

congressional ballots. Since 1943, the year the 5% requirement was adopted, no

political-body candidate for U.S. Representative has appeared on a general

election ballot in Georgia. Dkt. No. [97] ¶ 76. In fact, Plaintiffs note that

“Georgia’s signature requirement is higher, in absolute terms, than any signature

requirement that an independent or third-party candidate for U.S.

Representative has ever overcome in the history of the United States.” Dkt. No.

[134-1] at 38.

      As a result, no Georgia voter hoping to support a third-party candidate for

U.S. Representative has been able to vote their preference. No such Georgia voter

                                          15
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 16 of 48




has been able to associate with others who share their views—to express their

beliefs by supporting an alternative candidate to those chosen by the Republican

and Democratic parties. Only two independent candidates have ever appeared on

Georgia’s general election ballot for non-statewide office, though neither accessed

the ballot under the restrictions as they exist today. Dkt. No. [97] ¶¶ 77–81. In

1964, Milton Lent qualified as an independent candidate in Georgia’s First

Congressional District. Id. ¶ 77. At that time, voter registration rates were lower;

the congressional districts did not split county boundaries; there was no

qualifying fee; there was no time limit for gathering signatures; and the petition

deadline was October. Id. ¶¶ 78–80. In 1982, Billy McKinney qualified as an

independent candidate for U.S. Representative in Georgia’s Fifth Congressional

District after a federal court temporarily lowered the requirement to 4,037

signatures. Id. ¶ 81.

      This long absence of political-body candidates from Georgia’s

congressional ballots is not for lack of effort on their part. Plaintiffs have

produced evidence in this case from 20 third-party and independent candidates

who have tried and failed to appear on the ballot since 2002. This evidence

strongly supports the conclusion that Georgia’s ballot-access laws impose a

severe burden based upon the Supreme Court’s formulation in Storer: “[C]ould a

reasonably diligent independent candidate be expected to satisfy the signature

requirements, or will it be only rarely that the unaffiliated candidate will succeed

in getting on the ballot?” Storer, 415 U.S. at 742; see also Libertarian Party of

                                          16
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 17 of 48




Fla., 710 F.2d at 793 (citing Storer). The record indicates that it is exceedingly

difficult for even reasonably diligent candidates to access Georgia’s ballots.

      Plaintiffs have submitted evidence that, since 2002, several independent

and political-body candidates for U.S. Representative have unsuccessfully

attempted to access the ballot.3 The Court details a few examples here. In 2002,

the Libertarian party sought to qualify Wayne Parker for U.S. Representative in

Georgia’s Eleventh Congressional District. Dkt. No. [69-19] ¶ 5. Because the 2002

redistricting process had reduced the time available for petitioning, a federal

judge reduced the signature requirement to 9,462 signatures. Id. ¶ 8. The Party

raised approximately $40,000 and used thirty-five professional, paid petition

circulators (after beginning with volunteers) to focus on Parker’s petition

campaign. Id. ¶¶ 9–11. Parker submitted more than 20,000 raw signatures. Id. ¶

13. The Secretary of State’s office rejected more than half of the signatures,

leaving Parker with 8,346. Id. ¶ 14.

      In 2008, Faye Coffield attempted to qualify for the general-election ballot

as an independent candidate in Georgia’s Fourth Congressional District. Dkt. No.




      3 The parties dispute how many aspiring candidates are properly before the
Court. Plaintiffs claim 20 candidates, but Defendant argues that nine of these
candidates should not be considered. Dkt. No. [140] at 11 n.5 Defendant argues
that these nine candidates appear only in unauthenticated documents or hearsay
statements from other witnesses. Id. Plaintiffs do not directly counter this
argument in their summary-judgment briefing, and so the Court will not consider
the additional nine candidates. In any event, the Court finds that the difference
between 11 and 20 candidates does not change its finding regarding the burden
faced by Plaintiffs.
                                          17
         Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 18 of 48




[97] ¶ 104. She needed approximately 15,000 signatures to qualify for the ballot.

Dkt. Nos. [97] ¶ 104; [69-7] ¶ 7. With a team of volunteers, and over the course of

approximately two months during which she estimates they spent hundreds of

hours gathering signatures, she gathered roughly 2,000 signatures. Dkt. Nos.

[97] ¶ 104; [69-7] ¶¶ 6, 8. The Secretary of State did not accept her petitions

“because they did not contain the required number of signatures on their face,”

and she did not qualify for the ballot. Dkt. No. [69-7] ¶ 8; see also Dkt. No. [97]

¶ 104.

         In 2010, Jeff Anderson sought to qualify for the general-election ballot as

an independent candidate in Georgia’s Eleventh Congressional District. Id. ¶ 101.

He had a team of approximately twenty-four volunteer petition circulators who

ultimately gathered between 11,000 and 12,000 signatures. Id. Anderson did not

file the signatures with the Secretary of State because this number was far short

of what he needed. Id. Likewise in 2010, Eugene Moon attempted to qualify for

the general-election ballot as an independent candidate in Georgia’s Ninth

Congressional District. Dkt. No. [97] ¶ 102. His team of volunteers gathered

roughly 13,000 signatures, but he also did not file any of these signatures with

the Secretary of State because this number was below what was needed to qualify

for the ballot. See id.; see also Dkt. No. [69-17] ¶ 6.

         In 2016, Hien Dai Nguyen attempted to qualify for the general-election

ballot as an independent candidate in Georgia’s Fourth Congressional District.

Dkt. No. [97] ¶ 97. His team of volunteer petition circulators gathered

                                           18
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 19 of 48




approximately 25,000 signatures across Dekalb, Gwinnett, and Rockdale

counties, but only 528 of these signatures were accepted as valid by the Secretary

of State’s office. Dkt. No. [69-18] ¶¶ 8–9.4 As a result, Nguyen did not qualify for

the general-election ballot. Dkt. Nos. [97] ¶ 97; [69-18] ¶ 9.

      Defendant attacks Plaintiffs’ evidence of failed candidacies. He argues that

some of Plaintiffs’ “would-be candidates gathered only a few hundred signatures,

or did not even try.” Dkt. No. [140] at 11. But this fact may help Plaintiffs as much

as it harms them. Defendant highlights these candidates to argue that not all of

Plaintiffs’ candidates who tried to access the ballot made genuine efforts. But the

Court notes that several of these candidates gave up for the simple reason that

Georgia’s ballot access requirements were too high to be worth their effort. See,

e.g., Dkt. No. [69-2] ¶ 100 (“McKinney soon determined that she would not be

able to raise the resources necessary to mount a successful ballot-access

campaign and a competitive campaign in the general election once ballot access



      4  Defendant objects to paragraph 9 of Nguyen’s declaration, in which he
testifies that he received a letter from the Secretary of State’s office “informing
[him] that only 528 of [his] signatures were valid.” Dkt. No. [69-18] ¶ 9.
Defendant argues that this paragraph makes reference to the letter without
including a copy of it and that it is therefore inadmissible hearsay. Dkt. No. [99]
at 17–18. Plaintiffs state that they produced the letter to Defendant during
discovery and that it could be introduced at trial and would be plainly admissible
in that form. Dkt. No. [105-2] at 39. Plaintiffs also argue that this paragraph
refers to statements by the Secretary of State’s office, which, as opposing party
statements, are not hearsay. Fed. R. Evid. 801(d)(2)(A); see Dkt. No. [105-2] at
39. The Court agrees that this is admissible as an opposing party statement and
therefore overrules Defendant’s objection to this paragraph of Nguyen’s
declaration. See Fed. R. Evid. 801(d)(2)(A).

                                         19
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 20 of 48




had been secured, and she therefore withdrew from the race.”); id. ¶ 102 (“His

teams gathered approximately 13,000 raw signatures, but he did not turn them in

because he knew that he would not qualify for the ballot.”); id. ¶ 106 (“After a

while, he realized that he would not be able to qualify for the ballot with

volunteer petitions, and the option of using paid petitioners was too expensive.

He therefore abandoned his effort to qualify for the ballot and did not submit any

signatures.”). Undoubtedly some of these candidates were genuine candidates

who hoped to appear on the Georgia’s general election ballot. Plaintiffs have

shown that Georgia’s ballot-access scheme disserved each of these candidates and

their would-be voters.

      Defendant also argues that several independent candidates met the 5%

petition requirement—two candidates for State House and one for Brunswick

District Attorney. Dkt. No. [140] at 12 (citing Dkt. No. [135-3] at 60–61).

Plaintiffs contest that these facts diminish their claim. Dkt. No. [139] at 4–5.

They argue that only the Brunswick District Attorney candidate gathered enough

signatures to meet the 5% threshold and that he did so under the unusually high-

profile circumstances of the Ahmaud Arbery murder and its political fallout. Of

the other two candidates, one failed to meet the threshold because the Secretary

verified too few of his submitted signatures, Dkt. No. [139-8], and the other only

met the threshold after it was lowered by a judge in this District due to the

coronavirus pandemic. See Cooper v. Raffensperger, 472 F. Supp. 3d 1282, 2020

WL 3892454 (N.D. Ga. July 9, 2020). The Court agrees with Plaintiffs on this

                                         20
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 21 of 48




issue. The success of one local official does not significantly undermine the

otherwise categorical exclusion of political-body candidates from congressional

ballots in Georgia.

      Apart from the history of ballot exclusion in Georgia, the record also

indicates that Georgia holds third-party and independent candidates to a higher

bar than does any other state. While the Eleventh Circuit has emphasized that

states are free “to adopt differing means of regulating ballot access,” Libertarian

Party of Fla., 710 F.2d at 793, the comparison to other states underscores the

severity of the burden in Georgia. Williams, 393 U.S. at 33 n.9 (comparing Ohio’s

restriction to those of forty-two other states and noting that “no significant

problem has arisen in these States which have relatively lenient requirements for

obtaining ballot position”); Green Party of Ga. v. Kemp, 171 F. Supp. 3d 1340,

1363 (N.D. Ga. 2016) (“Plaintiffs have put forth evidence showing that Georgia’s

ballot access signature requirements are substantially higher than those in most

other states.”).

      In support of their motion for summary judgment, Plaintiffs submit an

affidavit by Richard Winger, a political scientist and ballot-access scholar.5 Mr.

Winger discusses Georgia’s ballot-access requirements for third-party candidates

in the context of other states’ restrictions. Dkt. No. [69-25]. He also submits an



      5 Another judge in the Northern District of Georgia recently relied on Mr.
Winger’s testimony, finding that “[c]ourts have considered Mr. Winger’s expert
testimony in many other cases and . . . that he is a reliable witness.” Green Party of
Ga., 171 F. Supp. 3d at 1348 n.8. This Court agrees.
                                         21
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 22 of 48




appendix of data regarding other states’ signature requirements and qualifying

fees in support of his assertions. See id. at 16–25. According to Mr. Winger,

Georgia requires more signatures for third-party candidates for U.S.

Representative to appear on the general-election ballot than any other state in the

nation, both as a percentage of votes cast and as an absolute number of

signatures. Id. ¶ 2a. In 2018, Georgia law required more than 272,00 valid

signatures for a third party to run a full slate of candidates for U.S.

Representative. Id. ¶ 10. This number represents more than 6.3 percent of all

votes cast in Georgia for president in 2016. Id.

      Illinois required the next highest number of signatures for a third party to

run a full slate of candidates for U.S. Representative; requiring approximately

178,400 valid signatures in 2016 and 262,000 valid signatures in 2018. Id. ¶ 12.

These numbers represent approximately 3.2 percent and 4.7 percent of all votes

cast in Illinois for president in 2016. Id. New York required the third highest

number of signatures for a third party to run a full slate of candidates in 2016 and

2018, requiring approximately 94,500 valid signatures. Id. ¶ 13. This number

represents approximately 1.2 percent of all votes cast in New York for president

in 2016. Id. Twenty-nine states required 10,000 or fewer signatures for an

unqualified third party to run a full slate of candidates for U.S. Representative in

2018. Id. ¶ 14. In some states, third parties may qualify to nominate candidates

without submitting any signatures. Id. ¶ 15.



                                          22
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 23 of 48




      Mr. Winger further testifies that, in the entire history of the United States,

only six independent or third-party candidates for U.S. Representative have ever

overcome a signature requirement as high as 10,000 signatures, and only one

such candidate has overcome a petition requirement higher than 15,000

signatures. Id. ¶¶ 29–37. This leaves political-body candidates in Georgia in an

especially difficult position. In 2020, they needed between 19,777 and 26,539

valid signatures, depending on their district, to appear on the general-election

ballot for a congressional race. Dkt. No. [134-1] at 31.

      Mr. Winger also provides information regarding Georgia’s qualifying fees.

He states that most states do not require third-party candidates for U.S.

Representative who qualify for the general election ballot by petition to pay any

qualifying fee. Dkt. No. [69-25] ¶ 17. Among states with a mandatory petition,

Georgia’s qualifying fees are higher than any other state in the nation. Id.

Georgia’s qualifying fee for U.S. Representative is $5,220, which amounts to

$73,080 for a full slate of candidates. The state that requires the second highest

qualifying fee for third-party candidates is North Carolina, which has a qualifying

fee of $1,740 (one percent of the annual salary of a U.S. Representative) for a

single candidate and $22,620 for a third party to run a full slate of thirteen

candidates for U.S. Representative. Id. ¶ 19.

      In addition to demonstrating candidates’ historical exclusion from ballots

and Georgia’s restrictiveness compared to other states, Plaintiffs have introduced

evidence showing the practical difficulties of obtaining petition signatures to

                                         23
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 24 of 48




appear on a ballot. This evidence is key in the context of the Anderson analysis

because, “[i]n approaching candidate restrictions, it is essential to examine in a

realistic light the extent and nature of their impact on voters.” Anderson, 460

U.S. at 786 (quoting Bullock v. Carter, 405 U.S. 134, 143 (1972)); see also Green

Party of Ga., 171 F. Supp. 3d at 1350 (addressing the practical difficulties of

gathering petition signatures in reaching the conclusion that presidential

candidates faced a severe burden).

      First, Plaintiffs offer evidence that the Secretary of State’s petition-

checking process yields validation rates of between two percent and forty

percent.6 Id. ¶¶ 145, 147, 148. As a practical matter, then, independent and

political body candidates for U.S. Representative must gather signatures in excess

of the required figures. Derrick Lee, a member of a professional petition-

circulating firm and an experienced petition circulator, estimates based on his

experience in Georgia that Libertarian Party candidates would need to gather

“somewhere between 600,000 and 1,000,000 signatures” to run a full slate of

fourteen candidates for U.S Representative—and that collecting that number of




      6 Plaintiffs assert that the Secretary of State’s signature-validation process
is error-prone, and, as evidence, Plaintiffs offer uncontested testimony that 2016
candidate Rocky De La Fuente’s petition contained numerous signatures that
were improperly rejected. Dkt. No. [97] ¶ 146. Defendant admits that “some
signatures from De La Fuente’s petition were improperly rejected.” Id.

                                         24
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 25 of 48




signatures is not “realistically achievable without an army of paid petition

circulators.” Dkt. No. [69-13] ¶¶ 21, 22.7

      Second, Plaintiffs submit evidence regarding the difficulty, pace, and cost

of petitioning. Don Webb, a paid petition circulator, testified that he gathers 30

to 40 raw signatures in an eight- or nine-hour day on a Saturday, and 15 to 25

raw signatures on other days—an average of five signatures per hour over the

course of a week. Dkt. No. [69-23] ¶ 7. Volunteer signature-gatherers tend to be

less effective and rarely are willing or able to work for more than a few hours. Id.

¶ 9; see also Dkt. No. [69-9] ¶ 9. As noted briefly above, Plaintiffs also offer

testimony from a number of former independent and Libertarian candidates and

experienced petition circulators who opine that it would be impossible for the

Libertarian Party to qualify a full slate of candidates for the office of U.S.

Representative without making extensive use of paid, professional petition




      7 Defendant objects to several declarations Plaintiffs have submitted in
support of their claims as containing inadmissible opinion testimony from a lay
witness. Defendant argues that this testimony is inadmissible under Federal Rule
of Evidence 701. The Court has reviewed these objections and overrules them.
Rule 701 does not prohibit lay witnesses from testifying based on particularized
knowledge gained from their own personal experiences.” U.S. v. Toll, 804 F.3d
1344, 1355 (11th Cir. 2015) (citations omitted). The Court finds that the testimony
at issue is fact testimony based on the witness’s own personal experiences. See
Toll, 804 F.3d at 1355 (quotation marks and citation omitted). Defendant’s
objections on this basis are overruled.

                                          25
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 26 of 48




circulators. See Dkt. Nos. [69-9] ¶¶ 9–10; [69-10] ¶ 10; [69-13] ¶ 21; [69-16] ¶ 8;8

[69-23] ¶ 12.

      Third, Plaintiffs provide evidence of the potential overall cost of collecting

signatures via paid petitioners. Hugh Esco, Georgia Green Party secretary and

former Georgia Green Party candidate, estimates that a single independent or

political-body candidate would need more than $75,000 to collect the requisite

number of signatures. Dkt. No. [69-9] ¶ 10. Wayne Parker, former Libertarian

Party candidate, estimates that one third-party candidate would need more than

$100,000 for petition circulators. Dkt. No. [69-19] ¶ 17. Plaintiffs note that

raising such sums is difficult in part because federal campaign finance laws limit

the amount that donors, including a state or national party, can contribute to a

candidate. Dkt. No. [97] ¶¶ 162, 171. The maximum amount that a state or

national party may contribute to one candidate for U.S. Representative is

$10,000 per election. Dkt. No. [134-1] at 19.

      Finally, regarding the difficulty of collecting petition signatures, Plaintiffs

cite a lack of access to voters and public concern about disclosing confidential

information as barriers to circulating petitions. Dkt. No. [97] ¶¶ 173, 187. Petition



      8Defendant objects to this paragraph of John Monds’s declaration. Dkt.
No. [99] at 16. Defendant argues that Monds “does not claim any personal
knowledge of signature-gathering campaigns, and he is not competent to testify
about the feasibility of signature gathering campaigns under Georgia law.” Dkt.
No. [99] at 16–17. As Plaintiff notes, however, there is evidence in the record that
Monds does possess personal knowledge of signature-gathering efforts in
Georgia. Defendant’s objection is overruled.

                                         26
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 27 of 48




circulators in Georgia may not lawfully solicit signatures on private property (i.e.,

places of public accommodation) without the permission of the property owner.

Id. ¶ 173. Georgia law prohibits petition-circulators from canvassing for

signatures within 150 feet of a polling place. Id. ¶ 180. Plaintiffs also noted that

the nomination petition form requires a signer’s birth year. Dkt. No. [134-1] at 21

n.7. Although a voter’s date of birth and residential address are not required,

providing that information increases the chance that county election officials will

be able to identify the signature. Dkt. No. [97] ¶ 186. Plaintiffs have submitted

testimony from former candidates indicating that potential signers frequently

cited a reluctance to share such information as a reason for not signing a petition.

See, e.g., Dkt. Nos. [69-7] ¶ 11; [69-11] ¶ 13; [69-12] ¶ 13.9

      In sum, the record before the Court indicates that Georgia’s ballot access

laws, including the 5% petition signature requirement and the qualifying fee,

place a severe burden on Plaintiffs’ associational rights and right to vote. Even

reasonably diligent political-body candidates who have expended considerable

time and resources have failed to access Georgia’s ballots. Plaintiffs have shown




      9  Defendant objects to paragraph 11 of Faye Coffield’s Declaration, Dkt. No.
[69-7] ¶ 11, and paragraph 13 of Aaron Gilmer’s Declaration, Dkt. No. [69-11] ¶
13. Dkt. No. [99] at 8, 12. Defendant argues that these paragraphs contain
inadmissible hearsay. Dkt. No. [99] at 8, 12. However, as Plaintiffs argue, these
assertions need not be admitted for the truth of the matter asserted—that is, it
does not matter whether potential signers were telling the truth and actually were
fearful of sharing this information or not. Dkt. No. [105-2] at 25. What is relevant
is that some individuals provided this reason or excuse—true or not—for refusing
to sign a petition.
                                           27
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 28 of 48




that Georgia’s laws relating to these congressional races have functionally frozen

the status quo.

             ii. Prior Decisions on Georgia’s Ballot-Access Scheme

      Prior decisions have addressed and upheld Georgia’s 5% signature petition

requirement. This Court previously awarded summary judgment to Defendant by

applying these decisions, particularly the Supreme Court’s decision in Jenness v.

Fortson. However, the Eleventh Circuit held that this judgment was in error. The

Supreme Court’s intervening decision in Anderson changed the test for a First

and Fourteenth Amendment challenge in this context. For this reason, the

Eleventh Circuit remanded so that the Court could apply the Anderson test.

Cowen, 960 F.3d at 1347. Even so, the Eleventh Circuit observed that Jenness

remains good law and emphasized that, on remand, Plaintiffs would have to

distinguish Jenness “either because of different facts in the instant record, as

compared to the record in Jenness; changes in the relevant Georgia legal

framework; or the evolution of the relevant federal law.” Id. at 1346.

      As is clear from the Court’s holding that Georgia’s ballot-access laws

impose a severe burden on Plaintiffs’ constitutional rights, the Court finds that

Plaintiffs have satisfactorily distinguished Jenness. To make these distinctions

clear, the Court briefly reviews Jenness and other relevant precedents to illustrate

why this case demands a different outcome regarding the severity of the burden

imposed upon Plaintiffs’ rights.



                                         28
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 29 of 48




      In Jenness, a 1971 case, the Supreme Court addressed Georgia’s 5%

petition requirement. 430 U.S. at 432. The plaintiffs there challenged provisions

of the Georgia Election Code requiring political body candidates to submit (1) a

nominating petition signed by at least 5% of the number of registered voters in

the last general election for the office in question; and (2) a filing fee equal to 5%

of the annual salary of the office sought. Id. The filing fee was not challenged on

appeal because the district court had granted the plaintiffs an injunction as to it.

Id. The appeal was instead taken from the Court’s denial of an injunction related

to the signature requirement.

      The Supreme Court upheld Georgia’s 5% petition signature requirement

based on several factors tied to Georgia’s election law scheme. The Court

remarked upon the “open quality of the Georgia system.” Id. at 439. At that time,

there was “no limitation whatever . . . on the right of a voter to write in on the

ballot the name of the candidate of his choice and to have that write-in vote

counted.” Id. at 434. Further, Georgia did “not require every candidate to be the

nominee of a political party, but fully recognize[d] independent candidacies”; did

not have an unreasonably early filing deadline; did not require small or new

parties to establish “elaborate primary election machinery”; and did not impose

“suffocating restrictions” on the circulation of nominating petitions. Id. at 438–

39. The Supreme Court also observed that the “open quality of the Georgia

system [wa]s far from merely theoretical” given that a candidate for Governor

and a candidate for President had gained ballot designation by nominating

                                          29
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 30 of 48




petitions in 1966 and 1968, respectively. Id. at 439. The Supreme Court thus

concluded that Georgia’s election laws “d[id] not operate to freeze the political

status quo.” Id. at 438.10

      The Supreme Court’s reliance on context-dependent factors makes Jenness

distinguishable from the present case in several ways. First, the qualifying fee was

not at issue in Jenness, but it is an important part of Plaintiffs’ challenge here.

Dkt. No. [134-1] at 44 (referring to O.C.G.A. § 21-2-132(d)). The Court must

examine the “cumulative burdens” of the laws preventing Plaintiffs from

accessing Georgia’s ballot. Clingman v. Beaver, 544 U.S. 581, 607 (2005)

(O’Connor, J., concurring); accord Williams, 393 U.S. at 34 (measuring the

burden of Ohio’s ballot-access laws “taken as a whole”). The qualifying fee

increases the burden on Plaintiffs’ constitutional rights, and so it is essential to

the Court’s analysis. See Cowen, 960 F.3d at 1348 (Jordan, J., concurring) (“So,

whatever effect Jenness may have had on the plaintiffs’ First and Fourteenth

Amendment claims, it did not foreclose or control the plaintiffs’ challenge to the

qualifying fee.”).

      Second, Georgia law regarding write-in candidates has changed since

Jenness with new restrictions adopted in 1978. Such candidates must now file

and publish a notice of candidacy in advance of the election, O.C.G.A. § 21-2-




      10 The former Fifth Circuit followed Jenness by upholding Georgia’s entire
electoral statutory scheme before the Supreme Court changed the test in Anderson.
McCrary v. Poythress, 638 F.2d 1308 (5th Cir. 1981)
                                          30
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 31 of 48




133(a), and votes cast for someone who has not followed this process are not

counted, Ga. Comp. R. & Regs. 183-1-15-.02(5).

      Third, the record of historical ballot exclusion is stronger here than it was

in Jenness. There, the Supreme Court held that Georgia’s election system was

“open” in part because the stipulated record contained evidence that two

candidates—one for President and one for Governor—had gained ballot

designation by petition. Jenness, 403 U.S. at 439. This finding influenced the

Court’s holding that “Georgia in no way freezes the status quo[.]” Id. In this case,

by contrast, the record indicates that no political-body candidate for U.S.

Representative has overcome Georgia’s statutory petition threshold since it was

established in 1943, though many candidates have tried. See Dkt. No. [97] ¶ 76.

At least with respect to non-statewide office, the status quo is frozen.

      And fourth, as previously discussed, the record in this case contains much

evidence regarding the practical burdens of gathering petitions. Along with

evidence of candidates attempting and failing to qualify despite collecting

thousands of signatures, there is also evidence in the record illustrating the

difficulty and cost of simply gathering the statutorily required number of

signatures. See, e.g., Dkt. Nos. [69-9] ¶¶ 9–10; [69-10] ¶ 10; [69-13] ¶ 21; [69-16]

¶ 8; [69-23] ¶ 12. Moreover, Plaintiffs have produced evidence indicating that the

Secretary of State’s petition checking process yields signature-validation rates

that, as a practical matter, require potential third-party and independent



                                         31
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 32 of 48




candidates to gather signatures in excess of those required by O.C.G.A. § 21-2-

170. Dkt. No. [97] ¶¶ 145–148.

      In addition to “different facts in the instant record, as compared to the

record in Jenness[] [and] changes in the relevant Georgia legal framework,”

Cowen, 960 F.3d at 1346, the Court notes a critical “evolution of the relevant

federal law,” id. Since Jenness was decided, federal campaign finance laws have

become more stringent, so it has become more difficult for candidates to raise

funding to gather petition signatures. More importantly, 12 years after Jenness

was decided, the Supreme Court issued its decision in Anderson v. Celebrezze,

which changed the rubric for analyzing ballot-access challenges like the one in

this case.

      This change was not simply academic. The Anderson court rejected what it

described as a “litmus-paper test” in favor of “an analytical process that parallels

[a court’s] work in ordinary litigation.” Anderson, 460 U.S. at 789 (citing Storer,

415 U.S. at 730). By this, the Court meant that the extent of the infringement

must be considered based upon the facts of a case, and the magnitude of

infringement must be balanced against the state’s interest. The Court put it this

way in Storer, an earlier case upon which Anderson relied:

      [T]he rule fashioned by the Court to pass on the constitutional
      challenges to specific provisions of election laws provides no litmus-
      paper test for separating those restrictions that are valid from those
      that are invidious under the Equal Protection Clause. The rule is not
      self-executing and is no substitute for the hard judgments that must
      be made. Decision in this context, as in others, is very much a “matter

                                         32
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 33 of 48




      of degree,” . . . very much a matter of “consider[ing] the facts and
      circumstances behind the law, the interest which the State claims to
      be protecting, and the interests of those who are disadvantaged by the
      classification.” What the result of this process will be in any specific
      case may be very difficult to predict with great assurance.

Storer, 415 U.S. at 730 (quoting Williams, 415 U.S. at 730; Dunn v. Blumstein,

405 U.S. at 335).

      This shift to a factual, context-based balancing approach reinforces the

Court’s decision to depart from Jenness for two reasons. First, the robust factual

record showing the burden faced by aspiring candidates for office is key to the

Court’s analysis here. The Eleventh Circuit has explicitly held regarding Jenness

and McCrary that “the two cases . . . do not foreclose the parties’ right to present

the evidence necessary to undertake the balancing approach outlined in

Anderson . . . .” Bergland, 767 F.2d at 1554; accord Cowen, 960 F.3d at 1345. And

second, the rubric of Anderson requires the Court to take a closer look at the

State’s stated interest—specifically, “the legitimacy and strength of each of those

interests [and] the extent to which those interests make it necessary to burden

the plaintiff’s rights.” Anderson, 460 U.S. at 789. This second distinction is

discussed in more detail below.

      Since Anderson, the Eleventh Circuit has issued decisions approving

Georgia’s 5% signature requirement. See Coffield v. Kemp, 599 F.3d 1276 (11th

Cir. 2010); Cartwright v. Barnes, 304 F.3d 1138 (11th Cir. 2002). But each of

those cases is distinguishable on grounds central to the Circuit’s holdings.



                                         33
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 34 of 48




      Cartwright concerned primarily a challenge to the 5% requirement under

the Qualifications Clause. 304 F.3d at 1139 (“The main issue in this case is

whether this 5% signature requirement creates a new qualification for holding

federal office in violation of the Qualifications Clause . . . .”). The court’s

discussion of the constitutional provisions at issue here was cursory. Id. (“We

also conclude that this 5% signature requirement does not violate any other

constitutional provision.”). Further, the Cartwright plaintiffs “pointed to only two

differences in the relevant context to distinguish their case from Jenness, both of

which the panel rejected summarily as wholly without merit.” Cowen, 960 F.3d at

1345 (citing Cartwright, 304 F.3d at 1141–42). And in fact, the court in Cartwright

did not even quote Anderson directly, much less apply its three-part test to weigh

the interests at stake.

      Coffield is similarly distinguishable. In that case, the aspiring independent

candidate failed to show that Georgia’s 5% requirement severely burdened her.

Coffield, 599 F.3d at 1277. The Eleventh Circuit rejected the candidate’s challenge

because, while she alleged that no independent candidate for the House of

Representatives met Georgia’s petition requirement since 1964, “she [did] not

allege how many candidates have tried.” Id. Thus, the Coffield plaintiff simply

failed to carry her burden. See Cowen, 960 F.3d at 1345 (“[O]ur decision in

Coffield appears to have rejected an attempt to distinguish Jenness . . . because

the plaintiff’s allegations were wholly insufficient to plausibly distinguish



                                           34
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 35 of 48




Jenness.”). And as in Cartwright, the Eleventh Circuit in Coffield did not balance

the interests under the Anderson rubric.

      A cursory reading of these Eleventh Circuit decisions suggests that the

Circuit has approved Georgia’s ballot-access scheme. A closer reading reveals that

the plaintiffs in those cases simply failed to prove a constitutional infringement

under the fact- and context-dependent rubric of Anderson. These failures

decisively distinguish the prior cases from this one. The distinction is decisive

because Anderson instructs courts to consider the cumulative burden upon

plaintiffs’ rights based on the context of each case. Anderson, 460 U.S. at 789

(“[A] court must resolve such a challenge by an analytical process that parallels

its work in ordinary litigation. . . . The results of this evaluation will not be

automatic; as we have recognized, there is ‘no substitute for the hard judgments

that must be made.’” (quoting Storer, 415 U.S. at 730)); see also Bowe v. Bd. of

Election Comm’rs, 614 F.2d 1147, 1152–53 (7th Cir. 1980) (“[T]he Supreme Court

has consistently taken an intensely practical and fact-oriented approach to

deciding these election cases.”); Green Party of Ga., 171 F. Supp. 3d at 1363

(holding that Georgia’s 1% petition-signature requirement for presidential

candidates imposed a severe burden after the plaintiffs had a chance to fully

develop an evidentiary record).

      In this case, Plaintiffs have done what the plaintiffs in Cartwright and

Coffield failed to do: they have developed a fulsome evidentiary record proving

that Georgia’s laws have excluded political-body candidates from ballots in races

                                           35
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 36 of 48




for U.S. Representative. They have shown that Georgia’s ballot-access laws

“’freeze the status quo’ by effectively barring all candidates other than those of

the major parties . . . .” Libertarian Party of Fla., 710 F.2d at 793 (quoting

Jenness, 403 U.S. at 439). For that reason, the Court finds that the laws impose a

severe burden upon Plaintiffs’ First and Fourteenth Amendment rights.

             2. Identifying and Evaluating the State’s Interests

       The next step of the Anderson test requires the Court to “identify and

evaluate the precise interests put forward by the State as justifications for the

burden imposed by its rule.” 460 U.S. at 789. The State has advanced two

interests: (1) ensuring that a candidate has substantial support before putting the

candidate’s name on ballots to screen out frivolous candidacies and avoid

overcrowded ballots and (2) “a generalized interest in the orderly administration

of elections.” Dkt. No. [135-1] at 16–18; Dkt. No. [140] at 21–22.

      The first of these interests has become well established in Supreme Court

decisions since Jenness. See Jenness, 403 U.S. at 442 (acknowledging the “state

interest in requiring some preliminary showing of a significant modicum of

support before printing the name of a political organization’s candidate on the

ballot”); Am. Party of Tex.v. White, 415 U.S. 767, 782 (1974) (“[W]e think that the

State’s admittedly vital interests are sufficiently implicated to insist that political

parties appearing on the general ballot demonstrate a significant, measurable

quantum of community support.”); Anderson, 460 U.S. at 788 n.9 (discussing the

“undoubted right to require candidates to make a preliminary showing of

                                          36
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 37 of 48




substantial support in order to qualify for a place on the ballot”); Munro v.

Socialist Workers Party, 479 U.S. 189, 193–94 (1986) (same).

      As Plaintiffs point out, Defendant has invoked this interest in its briefing

but has not offered substantial support for that interest. Dkt. No. [148] at 2

(citing Fulani v. Krivanek, 973 F.2d 1539, 1544 (11th Cir. 1992); Bergland, 767

F.2d at 1554). Of course, it goes without saying that a 5% petition signature

requirement and registration fee screen out frivolous candidates because it is

Plaintiffs’ argument that even legitimate candidates are being screened out. But

Defendant has offered little support for the reasonableness of those restrictions

besides citation to precedent. Cf. Fulani, 973 at 1544 (“The state identifies

interests that courts have found compelling in other cases, but fails to explain the

relationship between these interests and the classification in question.”). Even so,

the Court finds that the State does have a legitimate interest in ensuring a

significant modicum of support to screen out frivolous candidates and avoid

ballot confusion.

      The second of the State’s claimed interests lacks the same grounding in

prior precedent. Defendant cites several cases to support a generalized interest in

election administration: Jenness, Storer v. Brown, and Timmons. Dkt. No. [140]

at 22. The language Defendant cites from Jenness is a rephrasing of the State’s

first asserted interest. See Jenness, 403 U.S. at 442 (“There is surely an

important state interest in requiring some preliminary showing of a significant

modicum of support before printing the name of a political organization’s

                                         37
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 38 of 48




candidate on the ballot—the interest, if no other, in avoiding confusion,

deception, and even frustration of the democratic process at the general

election.”) (emphasis added to highlight Defendant’s cited language). The

citations from Storer and Timmons are truisms that do not outline specific

interests, but rather elaborate on State’s authority to regulate elections. Storer,

415 U.S. at 730 (“[A]s a practical matter, there must be a substantial regulation of

elections if they are to be fair and honest and if some sort of order, rather than

chaos, is to accompany the democratic process.”); Timmons, 520 U.S. at 366

(“States also have a strong interest in the stability of their political systems.”).

These interests are now weighed.

             3. Weighing the Factors

      The third and final step of the Anderson test requires the Court to

“determine the legitimacy and strength of [the State’s] interests [and] consider

the extent to which those interests make it necessary to burden the plaintiff’s

rights.” 460 U.S. at 789. “Only after weighing all these factors is the reviewing

court in a position to decide whether the challenged provision is

unconstitutional.” Id. The Eleventh Circuit has held that the legitimacy of ballot

restrictions depends on the severity of the constitutional burdens imposed:

      [I]f the state election scheme imposes “severe burdens” on the
      plaintiffs’ constitutional rights, it may survive only if it is “narrowly
      tailored and advance[s] a compelling state interest.” [Timmons, 520
      U.S. at 358]. But when a state’s election law imposes only “reasonable,
      nondiscriminatory restrictions” upon a plaintiff’s First and
      Fourteenth Amendment rights, “a State’s important regulatory

                                          38
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 39 of 48




      interests will usually be enough to justify reasonable,
      nondiscriminatory restrictions.” Id. (quotations omitted). In short,
      the level of scrutiny to which election laws are subject varies with the
      burden they impose on constitutionally protected rights—“lesser
      burdens trigger less exacting review.” Id.

Stein v. Ala. Sec’y of State, 774 F.2d 689, 694 (11th Cir. 2014). Because the Court

holds that Georgia’s laws impose a severe burden on Plaintiffs’ constitutional

rights, the Court must determine whether Georgia law is “narrowly tailored and

advances a compelling state interest.” Id. (citing Timmons, 520 U.S. at 358).

      The Court agrees with Plaintiffs on this issue and holds that Defendant has

not shown that Georgia’s ballot-access requirements for non-statewide office are

narrowly tailored to advance a compelling state interest. See Dkt. No. [134-1] at

48. While Georgia has an undeniable interest in regulating elections by bringing

order to its ballots and screening out frivolous candidates, its chosen method of

accomplishing that goal is overbroad. Georgia’s 5% petition signature

requirement for non-statewide candidates screens out legitimate candidates in

addition to frivolous ones, and it does so without a reasonable justification.

Georgia’s own election scheme includes a more narrowly tailored means of

screening out frivolous candidates—namely, the 1% petition signature

requirement of O.C.G.A. § 21-2-180, which the State established in 1986.

However, this 1% threshold only applies to statewide candidates, while

candidates for non-statewide office must still clear the 5% hurdle established in

1943. Simply put, the State offers no justification for the higher threshold

imposed on candidates for non-statewide office.
                                         39
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 40 of 48




      An unjustified distinction like this one was addressed and deemed

unconstitutional by the Supreme Court in Socialist Workers Party. 440 U.S. 173.

In that case, the Socialist Workers Party challenged a provision of Illinois law

which required candidates for mayoral office in Chicago to obtain more

signatures to access the ballot in their race than candidates for statewide office

needed to access the ballot in statewide races. Id. at 177–78. This disparity arose

from an Illinois law that required candidates for statewide office to obtain 25,000

signatures, while candidates for non-statewide office needed signatures from 5%

of the number of persons who voted at the previous election in the relevant

political subdivision. Id. at 176–77. This meant that statewide candidates needed

25,000 signatures, while candidates of “new political parties” running for mayor

in Chicago needed 63,373 signatures. Id. at 177.

      The Supreme Court held this scheme unconstitutional. It first described

the rights at stake, which were the same as those at stake here: “the right of

individuals to associate for the advancement of political beliefs, and the right of

qualified voters, regardless of their political persuasion, to cast their votes

effectively.” Id. at 184 (quoting Williams v. Rhodes, 393 U.S. at 30). The Court

held that when “such vital individual rights are at stake, a State must establish

that its classification is necessary to serve a compelling interest.” Id. (citing Am.

Party of Tex., 415 U.S. at 780–81). While Illinois, like Georgia, had “a legitimate

interest in regulating the number of candidates on the ballot[,]” id. at 184–85,

such that Illinois could “require a preliminary showing of a ‘significant modicum

                                          40
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 41 of 48




of support,’” id. at 185 (quoting Jenness, 403 U.S. at 442), the State failed to

justify the disparity between signature requirements for statewide and non-

statewide offices.

      The Court held that the 5% rule, as applied in Chicago, was “not the least

restrictive means of protecting the State’s objectives.” Id. at 186. The Court noted

that Illinois’s legislature “ha[d] determined that its interest in avoiding

overloaded ballots in statewide elections [wa]s served by the 25,000-signature

requirement.” Id. But the State had advanced “no reason, much less a compelling

one,” why ballot access should be more burdensome for a Chicago mayoral

candidate than for a candidate for statewide election. Id.

      The State of Georgia has a similarly incongruous ballot-access scheme to

the one struck down in Socialist Workers Party. The General Assembly has

deemed a 1% petition signature requirement adequate to guard against ballot

crowding and frivolous candidacies on a statewide basis. O.C.G.A. § 21-2-180. It

is not immediately clear why candidates for non-statewide office must clear a

proportionally higher hurdle, the 5% petition signature requirement. Defendant

has not offered any explanation for this disparity. See Fulani, 973 F.2d at 1546

(“The problem is that the state has plucked these interests from other cases

without attempting to explain how they justify the discriminatory classification

here at issue.”). Accordingly, the Court finds that Georgia’s 5% petition signature

requirement, combined with the qualifying fee, are not narrowly drawn to

advanced the State’s interests. Georgia’s ballot-access scheme overburdens

                                          41
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 42 of 48




Plaintiffs’ rights to vote and to associate with their preferred political party, and

so it violates the First and Fourteenth Amendments.

      The Court would reach the same decision even under a more deferential

standard of review. The Eleventh Circuit has held that, even when the burden on

plaintiffs’ rights is “significant,” rather than “severe,” a state defendant must still

articulate its interests and “explain the relationship between these interests and

the classification in question.” Fulani, 973 F.3d at 1544. A state’s means of

achieving even legitimate goals may be struck down where “the state has failed to

justify” the burden in question. Id. at 1547; see also New Alliance Party of Ala. v.

Hand, 933 F.2d 1568, 1576 (11th Cir. 1991) (striking down a law that made it

“moderately difficult” to access the ballot when the State failed to show that the

less-than-severe burdens were necessary to advance Alabama’s legitimate

interests); Green Party of Ga., 171 F. Supp. 3d at 1367 (holding that, even under a

deferential standard, “the State’s regulatory interest [wa]s not sufficiently

important to justify the restrictions on the First and Fourteenth Amendment

rights of Plaintiffs”). Here, Defendant has failed to justify the requirement that

congressional candidates must clear the 5% threshold when the General

Assembly has determined that a 1% threshold is adequate on a statewide basis.

      In reaching this decision, the Court agrees with the reasoning of another

judge in this District in a similar case. See Green Party of Ga., 171 F. Supp. 3d at

1365. In Green Party of Georgia, the court found that Georgia’s statewide 1%

petition requirement violated plaintiffs’ First and Fourteenth Amendment rights

                                          42
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 43 of 48




with respect to a national presidential election. Id. at 1365–66. The plaintiffs’

interests were similar to those in this case, as was the State’s interest. Id. at 1365.

The court found that the 1% requirement was “not narrowly tailored to advance

the State’s interests.” Id. This requirement translated to more than 50,000

signatures to access the general election ballot. Id. “But requiring a lower number

would ease the burden on voters’ and political bodies’ rights while still serving the

State’s interest in avoiding voter confusion and a crowded ballot.” Id. The

Eleventh Circuit succinctly affirmed this holding in an unpublished decision.

Green Party of Ga. v. Kemp, 674 F. App’x 974, 975 (11th Cir. 2017) (per curiam)

(unpublished) (“The judgment of the district court is affirmed based on the

district court’s well-reasoned opinion.”).

      In fact, the case now before the Court is a stronger case for Plaintiffs under

the Anderson framework. While the court in Green Party of Ga. looked at the

burden of the 1% requirement and the State’s justification in isolation, the Court

here has the 1% requirement as a benchmark against which to consider the

challenged 5% requirement and qualifying fee. The Green Party of Ga. court held

that, even under a deferential standard of review, the State could not justify a 1%

threshold that required presidential candidates to gather 50,000 signatures.

Green Party of Ga., 171 F. Supp. 2d at 1366. Here, Defendant must justify a higher

proportional burden for non-statewide elections—a 5% signature requirement

that forces aspiring congressional candidates in Georgia’s 14 congressional

districts to gather between 19,000 and 25,000 signatures. The candidates face

                                          43
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 44 of 48




this burden despite the State’s decision that a 1% threshold is adequate for

candidates running on a statewide basis. Defendant has failed to justify this

burden.

      Accordingly, Plaintiffs’ Second Motion for Summary Judgment, Dkt. No.

[134], is GRANTED as to their First and Fourteenth Amendment claim.

Defendant’s Motion for Summary Judgment on that claim, Dkt. No. [135], is

DENIED.

          B. Equal Protection Clause Challenge

      Plaintiffs have also moved for summary judgment on a separate, narrow

equal-protection challenge. They argue, under Socialist Workers Party and

Norman v. Reed, 502 U.S. 279 (1992), that Georgia’s election scheme

unconstitutionally requires candidates for non-statewide office to obtain more

petition signatures than candidates for statewide office. Dkt. No. [134-1] at 53–

54. They point out that statewide Libertarian candidates do not need any petition

signatures because they have already qualified under O.C.G.A. § 21-2-180, while

non-statewide candidates must meet the 5% threshold and thus obtain between

19,777 and 26,539 signatures (for 2020).

      Defendant argues that this claim fails as a matter of law, Dkt. No. [135-1] at

22–23, and the Court agrees. Plaintiffs misconstrue Georgia’s ballot-access

scheme. While it is true that Libertarian candidates for statewide office did not

need to collect petition signatures, that is only so because the Libertarian Party

has qualified to run statewide candidates under O.C.G.A. § 21-2-180 since 1988.

                                         44
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 45 of 48




But that statute requires the political bodies to show the required modicum of

support by obtaining votes from 1% of registered voters in the prior election. If a

statewide candidate in 2020 sought ballot access through petition signatures,

that candidate would need 51,686 signatures, a sum far above that required for

any individual congressional district. That Georgia provides an alternative way to

access the general-election ballot through votes obtained in the prior election

does not mean that they have created a distinction that violates Plaintiffs’ right to

equal protection. See Jenness, 403 U.S. at 441–42.11

      Accordingly, Plaintiffs’ Motion for Summary Judgment, Dkt. No. [134], is

DENIED as to their classification theory for their equal-protection claim.

Defendant’s Motion for Summary Judgment, Dkt. No. [135], is GRANTED as to

that theory.

           C. Remedies and Remaining Claims

      Although the Court is granting Plaintiffs’ Motion for Summary Judgment

as to its Fourteenth Amendment claims, the issue of what remedies are

appropriate and whether there are other remining claims remains unclear.

      As to the issues of remedies, Plaintiffs should submit a brief within 21 days

of the date of this Order as to the remedies it is proposing. Defendant shall then



      11To be clear, Plaintiffs argue that they are entitled to summary judgment
because the state may not require a higher absolute number of signatures on a
statewide basis than on a non-statewide or district-level basis. Dkt. No. [134-1] at
54. Plaintiffs do not argue in their summary judgment motion that Georgia has
violated their equal-protection rights by establishing disparate percentage
requirements.
                                         45
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 46 of 48




have an opportunity to respond, and Plaintiffs can then reply. The Court will then

provide further guidance to the parties.

      In addition, a claim relating to Plaintiffs’ theory that Georgia’s 5%

requirement violates the Equal Protection Clause still remains. Plaintiffs have not

moved for summary judgment on that theory. Dkt. No. [134] at 2 n.1. Defendant

does not address the claim in his summary-judgment brief. Dkt. No. [135-1].

Since the Court is granting Plaintiffs’ Motion for Summary Judgment as to their

First and Fourteenth Amendment claims, the Court is unclear as to whether

Plaintiffs want to move forward with a trial as to this remaining claim when the

summary judgment order may resolve any ongoing controversy in the case. To

that end, Plaintiffs are DIRECTED to show cause why their remaining equal-

protection claim should not be dismissed as moot in the same brief they are

submitting as to remedies. Even if Plaintiffs do not agree that the claim is moot,

they should address whether they are still requesting a trial as to that claim.

Defendant can also respond to this issue in his response brief. Plaintiffs shall be

entitled to reply.12




      12 Defendant has filed a motion to exclude the testimony of Plaintiffs’
expert Darcy Richardson. Dkt. No. [137]. This testimony only pertains to
Plaintiffs’ theory that Georgia’s 5% requirement violates the Equal Protection
Clause because it was adopted with a discriminatory purpose. The Court will wait
to rule on this motion until after it becomes clear whether this claim survives.
                                           46
      Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 47 of 48




       V.       CONCLUSION

      Based upon the foregoing, Plaintiffs’ Second Motion for Summary

Judgment [134] is GRANTED in part and DENIED in part. Defendant’s

Second Motion for Summary Judgment [135] is likewise GRANTED in part

and DENIED in part.

      Plaintiffs’ Second Motion for Summary Judgment [134] is GRANTED as

to their First and Fourteenth Amendment claim. Defendant’s Motion for

Summary Judgment [135] is DENIED as to that claim.

      The Court DIRECTS Plaintiffs to submit within 21 days of the entry of

this Order briefing proposing an appropriate remedy related to the First and

Fourteenth Amendment claim and addressing their claim that Georgia’s 5%

requirement violates the Equal Protection Clause because it was adopted with a

discriminatory purpose. Defendant and Plaintiffs shall then have the ordinary

response and reply times.

      Plaintiffs’ Second Motion for Summary Judgment [134] is DENIED as to

their equal-protection claim. Defendant’s Second Motion for Summary Judgment

[135] is GRANTED as to Plaintiffs’ classification theory for that claim. Plaintiffs

did not move for summary judgment on their discrimination theory for their

equal-protection claim, and Defendant did not specifically address that claim in

his briefing.



      IT IS SO ORDERED this 29th
                            ___ day of March, 2021.

                                        47
Case 1:17-cv-04660-LMM Document 159 Filed 03/29/21 Page 48 of 48




                             _____________________________
                             Leigh Martin May
                             United States District Judge




                              48
